DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed April 13, 2022, with respect to the drawing objections have been fully considered and have been withdrawn in view of the amended drawings and specification, both submitted on April 13, 2022.
Applicant’s arguments, see page 8, filed April 13, 2022, with respect to the claim objections have been fully considered and are withdrawn in view of the amended claims.
Applicant’s arguments, see pages 8-9, filed April 13, 2022, with respect to the 35 U.S.C. § 112 rejections have been fully considered and have been withdrawn in view of the applicant’s arguments.
Applicant’s arguments, see pages 9-13, filed April 13, 2022, with respect to claims have been considered and the examiner agrees.
 
Response to Amendment
This office action is in response to the amendments and / or remarks filed on April 13, 2022. Claim 20 has been cancelled. Claims 1-19 are pending and have been re-examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on April 13, 2022. These drawings are accepted.

Specification
The substitute specification filed April 13, 2022 has been entered because it conforms to 37 CFR 1.125(b) and (c).

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark J. Young on August 05, 2022.
The application has been amended as follows: 

	Replace Claim 1 as follows:
-- 1.  A multipurpose carrier for a western hat, the multipurpose carrier comprising: a hat compartment, a hat tray and an additional compartment, the hat compartment comprising a base and a cover, the base being substantially rigid and the cover being substantially rigid, and the base defining a cavity, the cavity being sized and shaped to receive the tray, and the cover covering the cavity, and the cover being movable from an open position to a closed position; the tray comprising a panel, a mandrel and a recess, the panel having a top, a bottom, a front edge, a back edge, a first side and a second side, the mandrel being an upright formation extending from top of the panel between the front edge and the back edge, and the recess comprising a depressed area formed in the top of the panel, between the mandrel and the front edge, adjacent to the front edge, and extending substantially from the first side of the panel to the second side of the panel, the depressed area being sized, shaped and positioned to receive a dipped front edge of a brim of a western hat; further comprising an enclosure extending from the bottom of the tray, the enclosure being substantially rigid, having a u-shaped cross section shape and defining the additional compartment between the enclosure and the bottom of the tray. --

	Cancel Claim 9.

	Replace Claim 10 as follows:
-- 10.  The multipurpose carrier of claim 1, the back of the enclosure and the front of the enclosure being open to allow access to the additional compartment. --

	Replace Claim 12 as follows:
-- 12.  A backpack carrier for a western hat, the carrier comprising: a hat compartment and a hat tray, the hat compartment comprising a base and a cover, the base being substantially rigid and the cover being substantially rigid, and the base defining a cavity, the cavity being sized and shaped to receive the tray, and the tray being removable from the compartment, and the cover covering the cavity, and the cover being rigid and movable from an open position to a closed position; the tray comprising a panel and a mandrel, the panel having a top, a bottom, a front edge, a back edge, a first side and a second side, the mandrel being an upright formation extending from top of the panel between the front edge and the back edge; and backpack shoulder straps coupled to the base; further comprising a pocket extending from the bottom of the tray. --

	Replace Claim 14 as follows:
-- 15.  A backpack carrier containing a hat, the hat including a dome and a brim, the backpack carrier comprising: a hat compartment, a hat tray and an additional compartment, the hat compartment comprising a base and a cover, the base being substantially rigid and the cover being substantially rigid, and the base defining a cavity, the cavity being sized and shaped to receive the tray, and the cover covering the cavity, and the cover being rigid and movable from an open position to a closed position, the hat; the tray comprising a panel, and a mandrel, the panel having a top, a bottom, a front edge, a back edge, a first side and a second side, the mandrel being an upright formation extending from top of the panel between the front edge and the back edge; and the hat being on the tray in the hat compartment, with the dome of the hat receiving the mandrel and the brim of the hat being suspended above the panel; and the backpack carrier including shoulder straps coupled to the base; further comprising a pocket extending from the bottom of the tray. --

	Replace Claim 15 as follows:
-- 15.  The backpack carrier containing a hat of claim 14, wherein the brim of the hat includes a front edge, the front edge being dipped, and the tray further comprising a recess, the recess comprising a depressed area formed in the top of the panel, between the mandrel and the front edge, adjacent to the front edge, and extending substantially from the first 6/14side of the panel to the second side of the panel, and the recess receiving the front end of the brim of the hat, the depressed area being sized, shaped and positioned to receive a dipped front edge of a brim of the hat. --

	Cancel Claim 18.

Replace Claim 19 as follows:
-- 19.  The backpack carrier containing a hat of claim 14, further comprising an access opening and closure being aligned with the pocket. --

Allowable Subject Matter
Claims 1-8, 10-17, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, Fomby (US 5823328 A), in view of Dod (US 870550 A), is considered the most relevant prior art of record. The prior art of record does not teach a hat compartment with a tray further comprising an enclosure extending from the bottom of the tray, the enclosure being substantially rigid, having a u-shaped cross section shape and defining the additional compartment between the enclosure and the bottom of the tray.

	Independent claim 1 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 2-8, and 10-11 are allowable by virtue of dependency on claim 1.
	Regarding Claim 12, Fomby (US 5823328 A), in view of Hat box (https://www.amazon.com/Hat-Box-Travel-Luggage-Shoulder/dp/B07L4ZSCFF/ref), is considered the most relevant prior art of record. The prior art of record does not teach a hat compartment with a tray further comprising a pocket extending from the bottom of the tray.

	Independent claim 12 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 13 is allowable by virtue of dependency on claim 12.

	Regarding Claim 14, Fomby (US 5823328 A), in view of Hat box (https://www.amazon.com/Hat-Box-Travel-Luggage-Shoulder/dp/B07L4ZSCFF/ref), is considered the most relevant prior art of record. The prior art of record does not teach a hat compartment with a tray further comprising an enclosure extending from the bottom of the tray, the enclosure being substantially rigid, having a u-shaped cross section shape and defining the additional compartment between the enclosure and the bottom of the tray.

	Independent claim 14 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 15-17 and 19 are allowable by virtue of dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731